Rule 706. Court-Appointed Expert Witnesses(a) Appointment Process. On a party’s motion or on its own, the court may order the parties to show cause why expert witnesses should not be appointed and may ask the parties to submit nominations. The court may appoint any expert that the parties agree on and any of its own choosing. But the court may only appoint someone who consents to act. (b) Expert’s Role. The court must inform the expert of the expert’s duties. The court may do so in writing and have a copy filed with the clerk or may do so orally at a conference in which the parties have an opportunity to participate. The expert: (1) must advise the parties of any findings the expert makes; (2) may be deposed by any party; (3) may be called to testify by the court or any party; and (4) may be cross-examined by any party, including the party that called the expert. (c) Compensation. The expert is entitled to a reasonable compensation, as set by the court. The compensation is payable as follows: (1) in a criminal case or in a civil case involving just compensation under the Fifth Amendment, from any funds that are provided by law; and (2) in any other civil case, by the parties in the proportion and at the time that the court directs — and the compensation is then charged like other costs. (d) Disclosing the Appointment to the Jury. The court may authorize disclosure to the jury that the court appointed the expert. (e) Parties’ Choice of Their Own Experts. This rule does not limit a party in calling its own experts. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1938; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The practice of shopping for experts, the venality  of some experts, and the reluctance of many reputable experts to involve  themselves in litigation, have been matters of deep concern. Though the  contention is made that court appointed experts acquire an aura of  infallibility to which they are not entitled. Levy, Impartial Medical  Testimony—Revisited, 34 Temple L.Q. 416 (1961), the trend is  increasingly to provide for their use. While experience indicates that  actual appointment is a relatively infrequent occurrence, the assumption  may be made that the availability of the procedure in itself decreases  the need for resorting to it. The ever-present possibility that the  judge may appoint an expert in a given case must inevitably exert a  sobering effect on the expert witness of a party and upon the person  utilizing his services. The inherent power of a trial judge to appoint an expert of his own choosing is virtually unquestioned. Scott v. Spanjer Bros., Inc., 298 F.2d 928 (2d Cir. 1962); Danville Tobacco Assn. v. Bryant-Buckner Associates, Inc., 333 F.2d 202 (4th Cir. 1964); Sink, The Unused Power of a Federal Judge to Call His  Own Expert Witnesses, 29 S.Cal.L.Rev. 195 (1956); 2 Wigmore §563, 9 Id. §2484; Annot., 95 A.L.R.2d 383. Hence the problem becomes largely one of detail. The New York plan is well known and is described in  Report by Special Committee of the Association of the Bar of the City  of New York: Impartial Medical Testimony (1956). On recommendation of  the Section of Judicial Administration, local adoption of an impartial  medical plan was endorsed by the American Bar Association. 82 A.B.A.Rep.  184–185 (1957). Descriptions and analyses of plans in effect in various  parts of the country are found in Van Dusen, A United States District  Judge's View of the Impartial Medical Expert System, 322 F.R.D. 498  (1963); Wick and Kightlinger, Impartial Medical Testimony Under the  Federal Civil Rules: A Tale of Three Doctors, 34 Ins. Counsel J. 115  (1967); and numerous articles collected in Klein, Judicial  Administration and the Legal Profession 393 (1963). Statutes and rules  include California Evidence Code §§730–733; Illinois Supreme Court Rule  215(d), Ill.Rev.Stat.1969, c. 110A, §215(d); Burns Indiana Stats. 1956,  §9–1702; Wisconsin Stats.Annot.1958, §957.27. In the federal practice, a comprehensive scheme for court appointed experts was initiated with the adoption of Rule 28 of the Federal Rules of Criminal Procedure in 1946. The Judicial Conference of the United States in 1953  considered court appointed experts in civil cases, but only with respect  to whether they should be compensated from public funds, a proposal  which was rejected. Report of the Judicial Conference of the United  States 23 (1953). The present rule expands the practice to include civil  cases. Subdivision (a) is based on Rule 28 of the Federal Rules of  Criminal Procedure, with a few changes, mainly in the interest of  clarity. Language has been added to provide specifically for the  appointment either on motion of a party or on the judge's own motion. A  provision subjecting the court appointed expert to deposition procedures  has been incorporated. The rule has been revised to make definite the  right of any party, including the party calling him, to cross-examine. Subdivision (b) combines the present provision for compensation  in criminal cases with what seems to be a fair and feasible handling of  civil cases, originally found in the Model Act and carried from there  into Uniform Rule 60. See also California Evidence Code §§730–731. The  special provision for Fifth Amendment compensation cases is designed to  guard against reducing constitutionally guaranteed just compensation by  requiring the recipient to pay costs. See Rule 71A(l) of the Rules of Civil Procedure. Subdivision (c) seems to be essential if the use of court appointed experts is to be fully effective. Uniform Rule 61 so provides. Subdivision (d) is in essence the last sentence of Rule 28(a) of the Federal Rules of Criminal Procedure. Notes of Advisory Committee on Rules—1987 Amendment The amendments are technical. No substantive change is intended. Committee Notes on Rules—2011 Amendment The  language of Rule 706 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility.